Case 4:18-cv-00442-ALM-CMC Document 193 Filed 08/19/20 Page 1 of 12 PageID #: 9549
Case 4:18-cv-00442-ALM-CMC Document 193 Filed 08/19/20 Page 2 of 12 PageID #: 9550



                            I.    STATEMENT OF ISSUES TO BE DECIDED

           1.       The Defamation Mitigation Act (“DMA”) unambiguously requires Butowsky to

   make a request to correct, clarify, or retract an allegedly defamatory statement within one year of

   the statement to maintain a claim arising out of damages to his personal reputation. Because it is

   undisputed that Butowsky did not make such a request, does the DMA require summary judgment

   on Butowsky’s claims for damages?

           2.       Governing New York law provides that the release of one joint tortfeasor or co-

   conspirator releases the others.




                     II.    STATEMENT OF UNDISPUTED MATERIAL FACTS

   A.      The Defamation Mitigation Act

           The allegedly defamatory statements at issue in this lawsuit were published between

   August 1, 2017 and March 14, 2018.1 See 2d Am. Compl., Dkt. 72 ¶ 5. Plaintiff brought the

   instant lawsuit on June 21, 2018. See Compl., Dkt. 1 (June 21, 2018). Plaintiff did not make any

   request to correct, clarify, or retract the statements he now claims are defamatory prior to

   instituting this lawsuit. See Pl.’s Resp. to Defs.’ Mot. to Dismiss, Dkt. 32 at 29 (November 19,




   1
     Although the Second Amended Complaint alleges that Folkenflik “republished” two of his original articles on August
   1, 2019 by posting links to these articles on Twitter, see Dkt. 72 ¶ 174, posting a link on Twitter to pre-existing
   statements does not constitute republishing as a matter of law. See Perlman v. Vox Media, Inc., No.
   CVN19C07235PRWCCLD, 2020 WL 3474143, at *8 (Del. Super. Ct. June 24, 2020). The Magistrate Judge properly
   characterized Butowsky’s claims as alleging harm from publication of allegedly false information between August
   2017 and March 2018. See Order, Dkt. 130 at 31.
   MOTION FOR SUMMARY JUDGMENT REGARDING
   DEFAMATION MITIGATION ACT AND CONTRACT ISSUES
                                                                                                                PAGE 1
Case 4:18-cv-00442-ALM-CMC Document 193 Filed 08/19/20 Page 3 of 12 PageID #: 9551
Case 4:18-cv-00442-ALM-CMC Document 193 Filed 08/19/20 Page 4 of 12 PageID #: 9552




                     Pl.’s Resp. to Defs.’ 4th Reqs. for Admission, 1, attached hereto as Exhibit 3.

     III.   SUMMARY OF ARGUMENT AND GROUNDS FOR SUMMARY JUDGMENT

            Two independent grounds require summary judgment on Butowsky’s claims.

            First, the DMA unambiguously requires Butowsky to make a request to correct, clarify, or

   retract an allegedly defamatory statement within one year of the challenged statements to maintain

   a claim for damages arising out of damage to personal reputation. Each of Butowsky’s claims

   seeks such damages. But it is undisputed that Butowsky did not make such a request.



                                                                                      All Butowsky’s

   claims are based on allegations that NPR and Wigdor jointly colluded to defame Butowsky through

   the publication and republication of false and defamatory statements. Thus, Wigdor and NPR are

   alleged joint tortfeasors for purposes of this litigation.

                    from suing Defendants (allegedly joint tortfeasors)



                             IV. SUMMARY JUDGMENT STANDARD

            Summary judgment requires the court to dispose of claims that do not warrant a time-

   consuming trial. Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986). Summary judgment is proper

   when the pleadings and evidence on file show “there is no genuine dispute as to any material fact

   and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A movant may

   satisfy this burden by showing “that there is an absence of evidence to support the nonmoving

   party’s case.” Celotex, 477 U.S. at 325. To defeat summary judgment, the non-movant must

   submit evidence establishing a genuine issue of fact for trial. Id. at 324.


   MOTION FOR SUMMARY JUDGMENT REGARDING
   DEFAMATION MITIGATION ACT AND CONTRACT ISSUES
                                                                                                PAGE 3
Case 4:18-cv-00442-ALM-CMC Document 193 Filed 08/19/20 Page 5 of 12 PageID #: 9553



                                           V.    ARGUMENT

   A.     The DMA Requires Dismissal of Butowsky’s Claims.

          The DMA “provide[s] a method for a person who has been defamed ... to mitigate any

   perceived damage or injury.” TEX. CIV. PRAC. & REM. CODE § 73.052. The statute incentivizes

   “the prompt and thorough correction, clarification, or retraction of published information that is

   alleged to be defamatory and to provide for the early resolution of disputes arising from such a

   publication.” House Comm. on Judiciary & Civil Jurisprudence, Bill Analysis, Tex. H.B. 1759,

   83d Leg., R.S. (2013). The DMA applies to “a claim for relief, however characterized, from

   damages arising out of harm to personal reputation caused by the false content of a publication.”

   TEX. CIV. PRAC. & REM. CODE § 73.054(a) (emphasis added); see also Dkt. 130 at 31 (summarizing

   Butowsky’s claims of reputational harm).

          The DMA is a carefully calibrated legislative scheme, and the Court is “bound to follow

   the plain and unambiguous meaning of the statutory language.” United States v. Shabazz, 633

   F.3d 342, 345 (5th Cir. 2011). The centerpiece is Section 73.055(a), which provides:

          A person may maintain an action for defamation only if . . . the person has made a
          timely and sufficient request for a correction, clarification, or retraction from the
          defendant.

   TEX. CIV. PRAC. & REM. CODE § 73.055(a)(1) (emphasis added). The request must be made before

   expiration of the one-year limitations period applicable to defamation claims. TEX. CIV. PRAC. &

   REM. CODE § 73.055(b); id., § 16.002(a). The legislative mandate is clear: comply with the DMA

   within one year, or face dismissal. See Entergy Gulf States, Inc. v. Summers, 282 S.W.3d 433, 437

   (Tex. 2009) (legislative text is determinative).

          Under Section 73.055(a), Butowsky’s defamation claim cannot proceed because he failed

   to make any request (much less a timely or sufficient one). See Dkt. 32 at 29 (stating that—20


   MOTION FOR SUMMARY JUDGMENT REGARDING
   DEFAMATION MITIGATION ACT AND CONTRACT ISSUES
                                                                                                  PAGE 4
Case 4:18-cv-00442-ALM-CMC Document 193 Filed 08/19/20 Page 6 of 12 PageID #: 9554



   months after the allegedly defamatory statements—Butowsky “has not yet requested

   retraction . . . pursuant to § 73.055(a)(1) of the Code.”). This point is undisputed.3

            This result conforms to the Fifth Circuit’s decision in Tubbs v. Nicol, 675 F. App’x 437,

   439 (5th Cir. 2017) (per curiam) (unpublished). In Tubbs, the Fifth Circuit carefully reviewed the

   statutory text and enforced Section 73.055(a)’s plain language as follows: “If a plaintiff does not

   make such a request before the statute of limitations expires, she may not state a claim for

   defamation.” Id.4 The Court squarely held that “because Tubbs failed to follow the requirements

   of the DMA, her defamation claim fails as a matter of law.” Id. So too here, based on Butowsky’s

   complete failure to comply with the DMA’s terms.

            The Court should follow the Fifth Circuit decision in Tubbs, which properly construed the

   DMA in two key respects. First, Tubbs correctly enforced the Legislature’s mandate that a

   plaintiff can maintain a defamation suit “only if” a timely and sufficient request for correction,

   clarification, or retraction is made. See TEX. CIV. PRAC. & REM. CODE § 73.055(a). Second, Tubbs

   preserves the Legislature’s carefully constructed remedial scheme for failure to comply with the

   DMA. A brief overview of the text and structure of the statute demonstrates that Section 73.055(a)

   operates in harmony with Section 73.055(c), another remedial provision, to advance the DMA’s

   overall purpose: mitigation.


   3
     The Court ruled that the DMA defense “should be raised and decided at summary judgment.” Dkt. 65 at 5-6, 36.
   4
     While Texas appellate courts are divided on the construction of Section 73.055(a), they all agree that a plaintiff who
   fails to request a retraction, such as Butowsky, is barred from recovering exemplary damages. Compare, e.g., Zoanni
   v. Hogan, 555 S.W.3d 321 (Tex. App.—Houston [1st Dist.] 2018, pet. granted) (dismissal was warranted for
   defamation claims that did not comply with the DMA) with Warner Bros. Entm’t v. Jones, 538 S.W.3d 781, 812 (Tex.
   App.—Austin 2017), aff’d on other grounds, No. 18-0068, __ S.W.3d ___ (Tex. 2020), Cunningham v. Waymire,
   2019 WL 5382597, at *18 (Tex. App.—Houston [14th Dist.] Oct. 22, 2019, no pet.) (statute requires dismissal only
   of exemplary damages). The Texas Supreme Court granted review in Warner Bros. but resolved the case on different
   grounds and—this Summer—granted the petition for review in Zoanni (Case No. 20-0232). Other federal district
   courts have held that a failure to comply with the statute’s retraction-request provisions require dismissal only of
   exemplary damages. Nguyen v. Hoang, 318 F. Supp. 3d 983, 1018–19 (S.D. Tex. 2018), appeal dismissed sub nom.
   Nguyen v. Radio Free Asia, No. 18-20529, 2018 WL 7142200 (5th Cir. Oct. 5, 2018); Inge v. Walker, No. 3:16-CV-
   0042-B, 2017 WL 4838981, at *3 (N.D. Tex. Oct. 26, 2017). Thus, at a minimum, this Court should bar Butowsky
   from recovering exemplary damages.
   MOTION FOR SUMMARY JUDGMENT REGARDING
   DEFAMATION MITIGATION ACT AND CONTRACT ISSUES
                                                                                                                   PAGE 5
Case 4:18-cv-00442-ALM-CMC Document 193 Filed 08/19/20 Page 7 of 12 PageID #: 9555



          Under Section 73.055(c), if a claimant does not request a correction, clarification, or

   retraction within 90 days after learning of the publication, he is barred from seeking exemplary

   damages. TEX. CIV. PRAC. & REM. CODE § 73.055(c). Thus, taking the statute as a whole, the

   DMA imposes steadily increasing consequences for noncompliance with its requirements:

                 Section 73.055(c): If the plaintiff fails to make a sufficient request for
                  correction, clarification, or retraction within 90 days after learning of the
                  publication, the remedy is no exemplary damages.

                 Section 73.055(a)(1): If the plaintiff then fails to make a sufficient request
                  for correction, clarification, or retraction within the one-year limitations
                  period, the remedy is dismissal.

          Under the construction of the DMA adopted in Tubbs, the heart of the Legislature’s

   mandate—dismissal for failure to comply with the statute—is maintained, and the statute’s other,

   lesser remedial provision is fully enforceable to advance the statute’s core purpose: the mitigation

   of any perceived damage or injury resulting from alleged defamatory statements. See TEX. CIV.

   PRAC. & REM. CODE § 73.052. Butowsky disregarded all efforts at mitigation. Allowing a plaintiff

   to “maintain an action” even if he wholly fails to comply with his obligation to request a correction,

   clarification, or retraction within one year of the publication renders Section 73.055(a)’s mandate

   meaningless, contrary to well-established rules of statutory construction. See Hibbs v. Winn, 542

   U.S. 88, 101 (2004) (“statute should be construed so that effect is given to all its provisions, so

   that no part will be inoperative or superfluous”).

          The DMA is clear: a plaintiff can maintain a defamation action “only if” he provides a

   timely and sufficient request to correct, clarify, or retract an allegedly erroneous publication. Here,

   the one-year statutory deadline to provide this notice has long passed, and Butowsky did not

   comply with it. Summary judgment on each of Butowsky’s claims is required.




   MOTION FOR SUMMARY JUDGMENT REGARDING
   DEFAMATION MITIGATION ACT AND CONTRACT ISSUES
                                                                                                   PAGE 6
Case 4:18-cv-00442-ALM-CMC Document 193 Filed 08/19/20 Page 8 of 12 PageID #: 9556
Case 4:18-cv-00442-ALM-CMC Document 193 Filed 08/19/20 Page 9 of 12 PageID #: 9557



                                                           The gravamen of Butowsky’s claims in this case is

   that Defendants allegedly conspired with the Wigdor Parties to promote, publish, and republish a

   false and defamatory narrative about Butowsky through the filing of the Wheeler Litigation and

   NPR’s subsequent reporting on that lawsuit. See Joint Report of Attorney Conference, Dkt. 52, at

   2 (“Plaintiff claims that Folkenflik knowingly and intentionally conspired with [Wigdor] to

   promote, publish and republish a demonstrably false and defamatory narrative about Plaintiff.”).

   Butowsky alleges that Defendants colluded with Wigdor, creating an arrangement whereby

   Wigdor filed the Wheeler Litigation knowing the claims to be meritless, while Defendants

   willingly assumed the role of P.R. “firecracker” in the scheme. Id. These claims unquestionably

                                  directly to the Wheeler Litigation.




            3.         Butowsky cannot rely on New York General Obligations Law Section 15-108
                      to avoid                                         .

            General Obligations Law § 15-108, which exempts releases and covenants not to sue

   received in exchange for “monetary consideration greater than one dollar” from the common law

   rule discharging joint tortfeasors, is inapplicable. G.O.L. § 15-108(d)(1) (emphasis added).6



                                                 Ex. 3, Pl.’s Resp. to Defs.’ 4th Reqs. for Admission, 1.7




   6
     See Nicotra v. CNY Family Care, LLP, 125 N.Y.S.3d 213, 217 (N.Y. App. Div. 2020) (arbitration stipulation did not
   constitute a release under G.O.L. § 15-108 because plaintiff did not receive monetary consideration greater than one
   dollar for entering into the stipulation); McCarthy v. Kerrigan, 116 N.Y.S.3d 412, 413–14 (N.Y. App. Div. 2019)
   (same).
   7
     See Fulton Light, Heat & Power Co. v. State, 200 N.Y. 400, 413, 94 N.E. 199 (N.Y. 1911) (common law principles
   govern “except so far as its principles and rules of action have been modified by Constitution, statutes, or usages” or
   have been rendered inapplicable); In re Fischer’s Estate, 25 N.Y.S.2d 140, 140 (N.Y. App. Div. 1941) (same).
   MOTION FOR SUMMARY JUDGMENT REGARDING
   DEFAMATION MITIGATION ACT AND CONTRACT ISSUES
                                                                                                                   PAGE 8
Case 4:18-cv-00442-ALM-CMC Document 193 Filed 08/19/20 Page 10 of 12 PageID #: 9558



                               VI.   CONCLUSION AND PRAYER

          For the foregoing reasons, Defendants respectfully request that this Court grant

   Defendants’ Motion for Summary Judgment in its entirety and dismiss all of Plaintiffs’ claims.




   MOTION FOR SUMMARY JUDGMENT REGARDING
   DEFAMATION MITIGATION ACT AND CONTRACT ISSUES
                                                                                             PAGE 9
Case 4:18-cv-00442-ALM-CMC Document 193 Filed 08/19/20 Page 11 of 12 PageID #: 9559



                                     Respectfully submitted,

                                     By: /s/ Laura Lee Prather
                                     Laura Lee Prather
                                     State Bar No. 16234200
                                     laura.prather@haynesboone.com
                                     Wesley D. Lewis
                                     State Bar No. 24106204
                                     wesley.lewis@haynesboone.com

                                     HAYNES AND BOONE, LLP
                                     600 Congress Avenue, Suite 1300
                                     Austin, Texas 78701
                                     Telephone: (512) 867-8400
                                     Telecopier: (512) 867-8470

                                     David H. Harper
                                     State Bar No. 09025540
                                     david.harper@haynesboone.com
                                     Stephanie N. Sivinski
                                     State Bar No. 24075080
                                     stephanie.sivinski@haynesboone.com
                                     2323 Victory Avenue, Suite 700
                                     Dallas, Texas 75219
                                     Telephone: (214) 651-5000
                                     Telecopier: (214) 651-5940

                                     David J. Bodney
                                     admitted pro hac vice
                                     bodneyd@ballardspahr.com
                                     Ian O. Bucon
                                     admitted pro hac vice
                                     buconi@ballardspahr.com
                                     BALLARD SPAHR LLP
                                     1 E. Washington Street, Suite 2300
                                     Phoenix, Arizona 85004-2555
                                     Telephone: (602) 798-5400
                                     Fax:          (602) 798-5595

                                     Attorneys for Defendants




   MOTION FOR SUMMARY JUDGMENT REGARDING
   DEFAMATION MITIGATION ACT AND CONTRACT ISSUES
                                                                          PAGE 10
Case 4:18-cv-00442-ALM-CMC Document 193 Filed 08/19/20 Page 12 of 12 PageID #: 9560



                                  CERTIFICATE OF SERVICE

         The undersigned certifies that on August 17, 2020, a true and correct copy of the foregoing
   document was served via email to the following counsel of record:

          Ty Odell Clevenger                      Steven S. Biss
          P.O. Box 20753                          300 West Main Street, Suite 102
          Brooklyn, NY 11202-0753                 Charlottesville, VA 22903
          979-985-5289                            804-501-8272 (phone)
          979-530-9523                            202-318-4098 (fax)
          tyclevenger@yahoo.com                   stevenbiss@earthlink.net

                                                /s/ Laura Lee Prather
                                                Laura Lee Prather



                   CERTIFICATE OF AUTHORITY TO FILE UNDER SEAL

         Pursuant to Local Rule CV-5(a)(7), the undersigned certifies that a motion to seal the
   document has been filed separately and immediately prior to this document.


                                                /s/ Laura Lee Prather
                                                Laura Lee Prather




   MOTION FOR SUMMARY JUDGMENT REGARDING
   DEFAMATION MITIGATION ACT AND CONTRACT ISSUES
                                                                                            PAGE 11
